Citation Nr: 9919342	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  97-30 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for ischiorectal abscesses.  

2.  Entitlement to an effective date earlier than August 27, 
1996, for the grant of service connection for ischiorectal 
abscesses.  


REPRESENTATION

Appellant represented by:	R. Eugene Pincham, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, that evaluated the veteran's service-connected 
ischiorectal abscesses as 10 percent disabling, a rating with 
which the veteran disagreed initiating this appeal.  The RO 
also denied an effective date earlier than August 27, 1996, 
for the grant of service connection for ischiorectal 
abscesses.  

A hearing was held before the undersigned Board member at the 
RO in May 1999.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Ischiorectal abscesses are manifested by large and 
painful tumors that must be incised and drained every two 
years, require frequent sitz baths, and interfere with the 
veteran's employment.  

3.  A reopened claim for a compensable rating for perirectal 
abscess was received on August 27, 1996, and ischiorectal 
abscesses were diagnosed on VA examination the following 
month.  

4.  The service-connected ischiorectal abscesses constitute a 
separate and distinct disability from the service-connected 
perirectal abscess; a claim for service connection for 
ischiorectal abscesses was not of record prior to August 27, 
1996.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for ischiorectal 
abscesses, effective from August 27, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.114, Diagnostic Codes 7806, 7819 (1998).  

2.  The criteria for an effective date earlier than August 
27, 1996, for the grant of service connection for 
ischiorectal abscesses have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.155(a), 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's original claim for VA compensation benefits was 
received in March 1970 and claimed entitlement to service 
connection for a left perirectal abscess.  A rating decision 
dated in April 1970 granted service connection for a 
perirectal abscess and assigned a noncompensable evaluation 
under Diagnostic Code 7399-7335 of the rating schedule, 
effective from separation.  

In a decision dated in January 1973, the Board denied 
entitlement to a compensable evaluation for a perirectal 
abscess.  The RO thereafter continued the noncompensable 
evaluation for perirectal abscess, including by a rating 
decision dated in July 1995.  The RO informed the veteran of 
this determination in a letter dated July 31, 1995, but he 
did not initiate a timely appeal.  He filed a reopened claim 
for this benefit on August 27, 1996.  A VA examination 
conducted the following month found that the veteran's 
perirectal abscess on the left buttock was essentially 
asymptomatic and that the veteran was using the wrong term to 
describe his problem.  The examiner stated that the veteran's 
"main problem" was the abscess formation on the left upper 
medial and posterior thigh area measuring 2 x 2 1/2 inches in 
area that is fluctuating, tender, and slightly leaking.  

A rating decision dated in September 1997 granted service 
connection for ischiorectal abscesses and assigned a 10 
percent evaluation by analogy under Diagnostic Code 7819, 
effective from the date of receipt of the reopened claim in 
August 1996.  See 38 C.F.R. § 4.20.  

The Board finds that the veteran's claims are plausible and 
thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) 
(a claim of entitlement to an increased evaluation for a 
service-connected disability generally is a well-grounded 
claim).  The Board is satisfied that all relevant evidence 
has been obtained with respect to these claims and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  

Analysis

A.  Increased rating for ischiorectal abscesses

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The veteran's claim for a higher evaluation for ischiorectal 
abscesses is an original claim that was placed in appellate 
status by a notice of disagreement expressing disagreement 
with the initial rating award.  Furthermore, as held in AB v. 
Brown, 6 Vet. App. 35, 38 (1993), "on a claim for an 
original or an increased rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation. . . . "  The distinction between an original 
rating and a claim for an increased rating may be important, 
however, in terms of determining the evidence that can be 
used to decide whether the original rating on appeal was 
erroneous and in identifying the underlying notice of 
disagreement and whether VA has issued a statement of the 
case or supplemental statement of the case.  

The Board notes that in these circumstances, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance"), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The RO rated the service-connected ischiorectal abscesses by 
analogy to benign new skin growths under Diagnostic Code 
7819.  Under that diagnostic code, the disability may be 
evaluated as for scars; it may also be rated as for eczema 
under Diagnostic Code 7806.  Under Diagnostic Code 7806, a 10 
percent evaluation is warranted with exfoliation, exudation 
or itching and involvement of an exposed surface or extensive 
area; a 30 percent evaluation requires constant exudation or 
itching, extensive lesions, or marked disfigurement.  38 
C.F.R. § 4.118, Code 7806.  

On VA examination in September 1996, the examiner stated that 
the veteran's current problem was not in the rectal area; 
rather, the problem was on the medial thigh area, buttocks, 
and the perineum.  Residual scars of abscess formation and 
cellulitis were observed.  An examination showed what the 
examiner described as a huge thigh abscess measuring 2 x 2 1/2 
inches in area that was tender.  Some drainage was noted on 
the left medial and posterior area of the thigh.  Another 
abscess was noted on the perineum itself.  This abscess was 
smaller in size, was also tender, and had slight drainage.  
An examination of the rectal area showed no abscesses, 
although fissures and external hemorrhoids were noted.  The 
diagnoses included history of recurrent perirectal abscess 
with last activity in 1995; and recurrent furunculosis, 
cellulitis, centered mostly on the buttocks, on the perineal 
area, thigh and groin, with nodular formation of scar tissue 
that was tender and symptomatic.  

The veteran contends that his service-connected disability 
warrants a 30 percent evaluation.  He testified in May 1999 
to the interference with his employment that the service-
connected ischiorectal abscesses cause.  He reported that he 
sought VA treatment whenever the abscesses got to two inches, 
the size of a golf ball, and he could no longer stand the 
pain.  He said that he had three such abscesses currently on 
his buttocks and on his inner thigh area.  He said treatment 
consisted of lancing the abscess and packing it with a 
dressing, and taking a Sitz bath.  However, he was not given 
medication for the condition.  In the last two to three 
years, he had gone to the VA hospital to have the abscess 
lanced on one occasion but that he took Sitz baths just about 
every night.  He further testified that the abscesses had 
spread.  Initially, he had an abscess on his left buttock, 
which was the original site, that had now spread to his right 
buttock and his inner thigh area.  The veteran testified that 
he was a route salesman and that the condition interferes 
with his work because he constantly must walk and deliver 
cakes and that an abscess on his inner thighs rubs and 
becomes irritated.  He said that he had constant pain from 
his service-connected condition.  The veteran's spouse 
testified that the service-connected abscesses adversely 
affected his ability to perform his job and that he could not 
afford to take off as much time as necessary from work to 
tend to the residual effects of his abscesses.  

The veteran's service-connected ischiorectal abscesses result 
in greater functional impairment than that contemplated in 
the 10 percent rating currently assigned.  The rating 
schedule is designed to compensate veterans for the actual 
degree of functional impairment resulting from service-
connected disability even if the more finely graded degrees 
of disability are not fully made out.  See 38 C.F.R. § 4.21.  
Moreover, the rating assigned in this instance is by analogy, 
which is an inexact science under the best of circumstances.  
The Board is of the opinion that if the ischiorectal 
abscesses are rated by analogy to eczema under Diagnostic 
Code 7806, a 30 percent evaluation is warranted.  The 
constant irritation resulting from the abscesses and the 
requisite care the abscesses necessitate - frequent Sitz 
baths - are analogous to the constant exudation or itching 
that eczema causes and that warrants a 30 percent evaluation 
under Diagnostic Code 7806.  The Board will therefore find 
that a 30 percent evaluation, effective from August 27, 1996, 
is warranted for the service-connected ischiorectal abscesses 
in this case.  

B.  Earlier effective date for service connection

Generally, the effective date for the grant of service 
connection based on an original claim "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  If, however, a claim of entitlement 
to service connection is received within a year following 
separation from service, the effective date will be the day 
following separation.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i).  The RO in this case established the 
effective date as the date of receipt of the claim for 
increase received in August 1996.  The veteran maintains that 
service connection was already in effect for ischiorectal 
abscesses as of the effective date of his original claim for 
compensation benefits in 1970 and that a 30 percent rating 
retroactive to that date is warranted.  The veteran points 
out that he was treated by VA specifically for ischiorectal 
abscesses as early as 1971 and that he has had essentially 
the same disability, with growing severity, ever since.  

In May 1999, the veteran testified that he was hospitalized 
in service for four days in November 1969 for abscesses on 
the buttocks, which had to be lanced, and that he had had no 
previous abscesses.  He said that he was treated for his next 
abscess at a VA hospital in December 1971 and that this 
abscess was in the same location as the first one on the left 
buttock.  He reported that he had recurring abscesses on the 
buttocks since then, about once every month or two months.  
He said that he first applied for VA compensation benefits 
for this condition in March 1970 at the time of his discharge 
from service.  The veteran testified that he had received a 
letter from VA in April 1970 informing him that he had what 
was called a perirectal abscess and that a zero percent 
rating had been assigned.  He said that the letter did not 
explain why a noncompensable rating had been assigned for the 
service-connected perirectal abscess.  The veteran further 
testified that he had had about 11 to 12 abscesses within a 
year's time and that some of them grow large enough for 
surgery and that some of them do not grow as large and his 
wife takes care of them.  The veteran also stated that he had 
surgery for an ischiorectal abscess at a VA hospital in 1971.  
He said that as far as he knew, there was no distinction 
between a perirectal abscess and an ischiorectal abscess.  
The veteran's attorney pointed to documentary evidence of 
record showing treatment by VA in December 1971 for an 
ischiorectal abscess.  The veteran testified that as far as 
he knew, there was no difference between a perirectal and an 
ischiorectal abscess and that service connection was 
therefore in effect for both disabilities when he was treated 
for ischiorectal abscess in December 1971.  

The veteran said that he was informed that any recurrence of 
the abscess should be filed under perirectal abscess, which 
he did.  He said that he kept filing under that descriptive 
term and that his claims kept being denied.  He testified 
that his claim was repeatedly denied because his claim was 
for a perirectal abscess; the denials did not appear to have 
anything to do with whether ischiorectal abscesses were 
service connected.  He said that he was never told that his 
claim was being denied because his claim was for a perirectal 
abscess rather than an ischiorectal abscess.  He stated that 
he was not in the medical field and that he therefore did not 
know whether there was any difference between these two types 
of abscesses.  He contended, however, that both types were 
service connected and that the abscesses always occurred in 
the same general location, that is, his buttocks.  As far as 
he was concerned, they are the same condition, and both 
require lancing and drainage.  

The veteran testified that the first abscess in service was 
one huge abscess but that they had now increased in number 
over the years and that the only difference between his 
situation in 1971 and now was that his condition had worsened 
each year.  As time went on, more abscesses occurred than the 
previous year.  However, the veteran maintained that he was 
never told why he had been assigned only a zero percent 
rating.  The veteran contended that the evidence on file in 
the claims file revealed that he had undergone surgical 
treatment for ischiorectal abscesses in 1971 and again in 
1972 and that, in effect, the 10 percent rating assigned for 
ischiorectal abscesses in 1997 was for a disorder essentially 
the same as that for which he was treated by VA in 1971.  

As noted above, the veteran's original claim for compensation 
benefits filed in March 1970 was specifically for a left 
perirectal abscess.  Although the veteran was treated by VA 
in December 1971 for what was described as an ischiorectal 
abscess, apparently on the right, the fact remains that he 
never claimed entitlement to service connection for that 
specific disability; he had claimed only for a compensable 
evaluation for his service-connected perirectal abscess.  His 
reopened claims over the years were only for that benefit.  
Moreover, the medical evidence, especially the September 1996 
VA examination, indicates that the ischiorectal abscesses are 
a separate and distinct condition from the service-connected 
perirectal abscess.  As the veteran candidly testified, he 
was not a medical professional and could not say whether the 
ischiorectal and perirectal abscesses were one and the same 
disability.  In the absence of medical expertise, he would 
not be competent under the law to render an opinion on the 
matter.  See Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The fact that the RO chose to construe the veteran's August 
1996 claim as a claim for service connection for ischiorectal 
abscesses, and to establish the date of receipt of that claim 
as the effective date for service connection for ischiorectal 
abscesses, does not overcome the evidence of record, which 
does not reveal a claim, even an informal one, for service 
connection for ischiorectal abscesses prior to August 27, 
1996.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998) (a written claim must be filed in order for any type of 
VA benefit to accrue or be paid).  Although any communication 
or action indicating an intent to apply for one or more 
benefits administered by VA "may be considered an informal 
claim," 38 C.F.R. § 3.155(a), even an informal claim for 
must identify the benefit sought.  Brannon v. West, 11 Vet. 
App. 32, 35 (1998) (Court's emphasis).  

Moreover, "the mere presence of the medical evidence [in the 
record] does not establish an intent on the part of the 
veteran" to seek service connection for a condition.  Id.  
The United States Court of Appeals for Veterans Claims has 
recently emphasized this point:  "[T]he effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection 
[between a claimed disorder and a service-connected 
disorder], but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
[Case citations omitted]  Furthermore, because the appellant 
had not been granted service connection for his anxiety 
disorder, the mere receipt of medical records cannot be 
construed as an informal claim."  Lalonde v. West, No. 97-
841, slip op. at 8 (U.S. Vet. App. May 11, 1999).  Thus, the 
fact that the veteran was treated for ischiorectal abscesses 
long before he was service connected for them does not 
warrant an effective date for service connection retroactive 
to that time.  


ORDER

A 30 percent evaluation is granted for ischiorectal 
abscesses, effective from August 27, 1996, subject to 
controlling regulations governing the payment of monetary 
benefits.  

An effective date earlier than August 27, 1996, for the grant 
of service connection for ischiorectal abscesses is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

